Citation Nr: 1044692	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  05-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic otitis externa.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  

The issue of entitlement to service connection for chronic otitis 
externa is again remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of 
tinnitus or hearing loss in military service, to include at the 
July 1960 service separation examination.

2.  Bilateral hearing loss, as defined by the pertinent VA 
regulations, is not currently diagnosed.

3.  Tinnitus is currently diagnosed.

4.  The evidence of record does not relate the Veteran's tinnitus 
to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss, on a direct or presumptive basis, have not been met.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  A January 2004 letter satisfied the duty to notify 
provisions; an additional letter was sent in July 2005.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the Veteran was 
not notified of regulations pertinent to the establishment of an 
effective date and of the disability rating, he is not prejudiced 
in this regard, as the preponderance of the evidence is against 
his claims for service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not reflect, that he is in 
receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted in January 2004, August 2005, and February 2009; the 
Veteran has not argued, and the record does not reflect, that 
these examinations were inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  At the August 2005 VA audiology examination, the 
Veteran reported trouble hearing in all situations; at the 
February 2009 VA examination, he reported communication 
difficulties in adverse listening environments and in conjunction 
with telephone use.  His inservice and postservice occupational 
and recreational noise exposure history was elicited at the 
January 2004, August 2005, and February 2009 VA examinations.  
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an inservice incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

Hearing Loss 

Service connection may also be granted for sensorineural hearing 
loss if it manifests in service or manifests to a compensable 
degree within one year of service separation.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records show no evidence of 
bilateral hearing loss for VA purposes at any time during his 
military service.  Results of the whisper test were 15/15 in each 
ear at the August 1956 preinduction enlistment examination, July 
1957 service department enlistment examination, and July 1960 
service separation examination.  Although the Veteran reported 
"ear, nose, or throat trouble" on his August 1956 report of 
medical history, he denied having ear nose or throat trouble on 
the July 1957 report of medical history, and the remainder of the 
service treatment records do not reflect any complaints of 
hearing loss.  

There is also no postservice evidence of record showing bilateral 
hearing loss manifesting to a compensable degree within one year 
of service separation.  38 C.F.R. §§ 3.307, 3.309 (2010).  
Nevertheless, service connection for hearing loss can still be 
established if medical evidence shows that a current impaired 
hearing disability is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

At the January 2004 VA examination, the Veteran denied a history 
of military hazardous noise exposure and acoustic trauma, both 
during military service and after service separation.  The VA 
examiner diagnosed "nonorganic test behavior" for each ear.  At 
the August 2005 VA audiology examination, the Veteran denied 
occupational noise exposure, but noted that he was a farmer prior 
to service, worked as a truck driver for 4 years and a electronic 
equipment technician for 27 years after military service, and had 
a history of recreational use of lawn equipment, tractors, and 
chainsaws subsequent to service.  Again, the VA examiner 
diagnosed non-organic component for each ear.  At both 
examinations, the VA examiners indicated that the reliability of 
the puretone threshold testing was not acceptable for rating 
purposes.  

In January 2007, the Veteran's private audiologist diagnosed mild 
hearing loss sloping to severe sensorineural hearing loss at 8000 
Hertz bilaterally with conductive loss at 4000 Hertz; 
audiological findings were charted, but the auditory thresholds 
for the pertinent frequencies were not enumerated.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  





Borderline normal to mild hearing loss was diagnosed at the 
February 2009 VA examination.   Puretone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
25
30
LEFT
20
15
25
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.

Thus, although the January 2007 private audiologist and February 
2009 VA examiner diagnosed hearing loss to some degree, neither 
of those probative hearing evaluations reflects a hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  The results from 
the January 2007 private testing cannot be used because neither 
the Board nor the RO may interpret graphical representations of 
audiometric data.  Kelly, 7 Vet. App. at 474.  In addition to 
finding that the Veteran's hearing acuity, as tested at that VA 
examination, did not reflect hearing loss significant enough to 
be considered a disability under 38 C.F.R. § 3.385, the February 
2009 VA examiner also noted that there was no conductive 
component that would be consistent with hearing loss due to 
otitis externa or otitis media.  

A claim for service connection fails if the requirement for 
evidence showing a currently diagnosed disorder is not satisfied.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Accordingly, service 
connection for bilateral hearing loss is not warranted.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Tinnitus 

Although the Veteran reported "ear, nose, or throat trouble" on 
his August 1956 report of medical history, he denied having ear, 
nose or throat trouble on the July 1957 report of medical 
history, and the remainder of the service treatment records do 
not reflect any complaints of tinnitus, to include at the July 
1960 service separation examination.  

Subsequent to service, the Veteran denied experiencing tinnitus 
in an October 2000 private treatment record.  He first reported 
tinnitus at the January 2004 VA examination, and noted that he 
first experienced it "several years ago."  He later amended the 
onset as 10 to 20 years ago.  He explained that, although he 
indicated the onset of tinnitus in his written questionnaire as 
having begun in 1958, it was his ear infections that began in 
1958.  He described his tinnitus as an intermittent bilateral 
ringing head noise, occurring for approximately 45 minutes to an 
hour, once or twice per week.  At the August 2005 VA ear diseases 
examination, the Veteran reported a history of bilateral tinnitus 
which occurred for minutes or less, on a weekly basis.  When 
asked about the onset of his tinnitus, he reported that he could 
not 'tell when it started[,] it has been there for many years."  
At the August 2005 VA audiology examination, the Veteran reported 
an onset of tinnitus around 1958 to 1959, and that it was 
bilateral, and occurred daily, lasting for hours.  At the 
February 2009 VA examination, the Veteran twice denied currently 
having tinnitus after having been asked twice during the 
examination whether he had any 'ringing, hissing, or buzzing' 
sounds, and had filled out the audiology C&P history interview 
form to reflect that he did not list tinnitus as a 'current ear 
or hearing symptom."  

Tinnitus is unique in the sense that it is readily observable by 
lay persons.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
As such, a claimant's lay statements that he or she experienced 
tinnitus in service, and continues to experience tinnitus through 
the present time, are often sufficient evidence of continuity of 
symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Moreover, despite the February 2009 VA examiner's finding 
that no tinnitus currently existed because the Veteran denied 
experiencing it at that examination, the Veteran has asserted 
during the course of the appeal period that he experienced 
tinnitus, a subjectively observable disorder.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  For that reason, the 
Board finds that a tinnitus disability currently exists. 

However, a positive nexus between the Veteran's military service 
and his tinnitus does not exist in this case.  Davidson, 581 F.3d 
at 1317-18.  The January 2004 VA examiner concluded that it was a 
medical certainty that the Veteran's reported tinnitus was not 
due, in whole or in part, to acoustic trauma, noise exposure, or 
other inservice events, and concluded that it was improbable that 
the Veteran's tinnitus was due to aural pain and suspected ear 
infections as reported by the Veteran.  It is also impossible to 
reconcile the Veteran's statements as to the onset of his 
tinnitus.  While denying that he experienced tinnitus at an 
October 2000 private outpatient visit and at the February 2009 VA 
examination, he asserted in the November 2003 claim that he was 
treated for tinnitus beginning in 1958, reported both a "several 
year[]" and "ten to twenty year[]" history of tinnitus at the 
January 2004 VA examination, and indicated an inservice onset of 
tinnitus at the August 2005 VA audiology examination.  Due to 
such inconsistencies, the Veteran's statements as to onset and 
continuity are not credible and are not probative evidence.  
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding 
that the Board may reject statements of a veteran if rebutted by 
the overall weight of the evidence).

While tinnitus is essentially a subjectively observable disorder, 
on which a diagnosis and continuity of symptomatology may be 
based on lay statements alone, the Board finds that the Veteran's 
statements of record are not credible and cannot be used to base 
a finding that his tinnitus has existed since his military 
service.  On that basis, and that of the negative nexus opinion 
of the VA examiner, the Board finds that service connection for 
tinnitus is not warranted.






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

August 1958 and January 1960 service treatment records reflect 
treatment for external otitis and fungus of both ears.  
Subsequent to service, the Veteran was treated for external 
otitis and otitis media in October 2000, July 2001, August 2001, 
and June 2003.  

VA examinations conducted in January 2004 and August 2005 did not 
provide a nexus opinion with respect to the relationship between 
the Veteran's postservice ear infections and the inservice 
incidences of external otitis and otitis media.  Indeed, the 
August 2005 VA ear disease examiner stated that without resorting 
to mere speculation, he could not determine whether the Veteran's 
postservice episode of otitis externa were related to his 
treatment for otitis externa in 1958 during service.

The Veteran's appeal was remanded by the Board in December 2008; 
in the Remand directives, it was noted a VA ENT (otolaryngology) 
examination should be conducted, and that "[a]ll indicated tests 
must be conducted, including, but not limited to, recording the 
status of the external ear canals for documentation (either via a 
video otoscope or operating microscope with camera[).]"  

However, a VA audiology, not a VA ENT, examination was conducted.  
While that examination was sufficient on which to base the above 
decision on the Veteran's claims for service connection for 
hearing loss and tinnitus, the VA examiner indicated both that 
the necessary equipment to conduct such requested tests with 
respect to the chronic otitis externa issue was not available to 
him at the VA facility where the examination was conducted, and 
that he "could not resolve the issue without resort to mere 
speculation" both because that equipment was unavailable, and 
because "it is beyond the scope of practice for this examiner to 
opine on the tasks being requested."  For these reasons, remand 
is required so that an additional examination, by an examiner 
with sufficient expertise and at a facility equipped with the 
appropriate technology, may be conducted.  

Accordingly, the issue of entitlement to service connection for 
chronic otitis externa is remanded for the following actions:

1.  Schedule the Veteran for a VA ENT (a.k.a. 
ear disease) examination to determine the nature 
and etiology of any chronic ear disease 
disability found.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction with the 
examination.  All pertinent symptomatology and 
findings must be reported in detail.  An 
examination of the status of the external ear 
canals, via a video otoscope or operating 
microscope with camera must be conducted, as 
well as any other indicated diagnostic tests 
deemed necessary for an accurate assessment.  
The examiner must record all pertinent medical 
complaints, symptoms, and clinical findings, and 
must review the results of any testing prior to 
completion of the report.  Following a review of 
the service and postservice medical records, the 
examiner must opine as to whether any diagnosed 
ear disease disability is at least as likely as 
not related to the in-service incidences of 
external otitis or otitis media noted in the 
Veteran's service treatment records, or to any 
other inservice incident.  

A complete rationale for all opinions must be 
provided.  If the examiner feels that the 
requested opinion cannot be rendered without 
resorting to speculation, the examiner should 
state whether the need to speculate is caused by 
a deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner (i.e. 
additional facts are required, or the examiner 
does not have the needed knowledge or training).

2.  Notify the Veteran that it is his 
responsibility to report for the examination and 
to cooperate in the development of the claim.  
The consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does not 
report for the aforementioned examination, 
obtain documentation showing that notice 
scheduling the examination was sent to the last 
known address of record, and indicate whether 
any notice that was sent was returned as 
undeliverable.

3.  When the above development has been 
completed, readjudicate the issue on appeal.  If 
the benefit sought on appeal remains denied, 
issue an additional supplemental statement of 
the case to the Veteran and his representative.  
After the Veteran and his representative have 
had an adequate opportunity to respond, return 
the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


